Name: Commission Regulation (EEC) No 19/83 of 5 January 1983 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 4/ 10 Official Journal of the European Communities 6. 1 . 83 COMMISSION REGULATION (EEC) No 19/83 of 5 January 1983 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced rules for the application of Regulation (EEC) No 2412/73 (4), as amended by Regulation (EEC) No 3480/80 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during the months of October, November and December 1982, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by the Act of Accession of Greece (2), Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Republic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 11 of Regulation (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, under Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice originating in and coming from the Arab Repub ­ lic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 January 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 291 , 19 . 11 . 1979, p. 17. (4) OJ No L 302, 31 . 10 . 1973, p . 1 . H OJ No L 363, 31 . 12. 1980, p . 84.(3) OJ No L 146, 14. 6 . 1977, p. 9 . 6 . 1 . 83 Official Journal of the European Communities No L 4/ 1 1 ANNEX to the Commission Regulation of 5 January 1983 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt is to be reduced (ECU/tonne) CCT heading No Description Amounts to be deducted ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 32-49 2. Long grain 41-41 b) Husked rice : 1 . Round grain 40-61 2. Long grain 51-76 II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain 64-26 2. Long grain 100-86 b) Wholly milled rice : 1 . Round grain 68-44 2. Long grain 108-12 III . Broken rice 13-82